372 U.S. 772 (1963)
TREADWELL CONSTRUCTION CO.
v.
UNITED STATES.
No. 120.
Supreme Court of United States.
Decided April 22, 1963.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT.
Harold E. McCamey and Frederick T. M. Crowley for petitioner.
Solicitor General Cox, Assistant Attorney General Orrick and Alan S. Rosenthal for the United States.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment of the United States Court of Appeals for the Third Circuit is vacated and the case is remanded to the United States District Court for the Western District of Pennsylvania for further consideration in light of Weyerhaeuser Steamship Co. v. United States, 372 U. S. 597.